395 F.2d 991
68-1 USTC  P 9360
John W. KEILER, II, and June Keiler, Plaintiffs-Appellants,v.UNITED STATES of America, Defendant-Appellee.
No. 17962.
United States Court of Appeals Sixth Circuit.
April 19, 1968.

Ralph H. Schuette (Deceased), on brief, Paducah, Ky., Earle T. Shoup, Paducah, Ky., interim counsel, for appellants.
Richard C. Pugh, Acting Asst. Atty. Gen., Lee A. Jackson, David O. Walter, Robert I. Waxman, Attorneys, Department of Justice, Washington, D.C., on brief, Ernest W. Rivers, U.S. Atty., John L. Smith, Asst. U.S. Atty., Louisville, Ky., of counsel, for appellee.
Before WEICK, Chief Judge, and EDWARDS and PECK, Circuit Judges.

ORDER

1
Upon consideration of the record and briefs, it is ordered that the judgment of the District Court be and it is hereby affirmed for the reasons stated in the Memorandum Opinion of District Judge Brooks, 285 F. Supp. 520.